Citation Nr: 0217609	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-23 348	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1967 
to service retirement in May 1988, died in October 1998.

This case comes before the Board on appeal from a rating 
decision of February 1999, which denied entitlement to 
service connection for the cause of the veteran's death, for 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318, for service-connected 
burial benefits; and for Dependent's Educational Assistance 
benefits under the provisions of Chapter 35.  The appellant, 
widow of the veteran filed a Notice of Disagreement with the 
denial of service connection for the cause of the veteran's 
death.  The appellant appeared and offered testimony in 
support of her claim at a videoconference hearing held in 
April 2000.

This case was previously before the Board in February 2001, 
and was Remanded to the RO for additional development of the 
evidence.  The requested development has been satisfactorily 
completed and the case has been returned to the Board for 
further appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the RO notified the appellant of the provisions of the 
VCAA by letter of May 2, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  The record shows that the instant 
appeal does not address a reopened claim, and the revised 
regulations pertaining to reopened claims are inapplicable 
to this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 


REMAND

This case must be remanded to the RO to schedule a 
videoconference hearing before a Member of the Board.

During the pendency of this appeal, the appellant appeared 
and offered testimony at a videoconference hearing held on 
April 19, 2000, before a Member of this Board. 
As that Member of the Board has now retired, the appellant 
was notified by Board letter of November 12, 2002, of her 
right to another hearing.  In her response, received at the 
Board on November 26, 2002, the appellant elected to have 
another videoconference hearing before a Member of the 
Board.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case is Remanded to the RO for the following action:

The RO should schedule a videoconference 
hearing before a Member of the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



